Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daquan Tyrek Brown appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Brown, No. 2:11-cr-00472-PMD-16 (D.S.C. Jan. 6, 2016); see U.S. Sentencing Guidelines Manual § 1B1.10(a)(2)(B). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED